DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A flexible printed circuit board with the limitation “wherein an upper limit of the average aspect ratio of the high-magnetic permeability filler is 5.0, wherein the high-magnetic permeability filler is dispersed in the substrate layer and the cover layer, wherein an average thickness of the substrate layer is 5 m or more and 2 mm or less, wherein the cover layer is a double-layer film including an insulating film and an adhesive layer, an average thickness of the insulating film is 5 m or more and 60 m or less, and an average thickness of the adhesive layer is 10 m or more and 50 m or less, wherein a relative magnetic permeability of the high-magnetic permeability filler is 10 or more, and wherein a content of the high-magnetic permeability filler, based on a total mass of the substrate layer and the cover layer, is 30% by mass or more and 85% by mass or less,” in combination with other claimed limitations of the base claim 1 has not been disclosed by prior art of record taken alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Claim 1 is allowable. The restriction requirement for the species, as set forth in the Office action mailed on December 24, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 3 no longer withdrawn from consideration because the claim require all the limitations of the an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847  
                                                                                                                                                                                                      IBP / January 23, 2022